 



EXHIBIT 10.1.1



May 8, 2015    
Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Ladies and Gentlemen:
Reference is made to that certain Contribution Agreement (the “Agreement”),
dated as of February 18, 2015, by and between Ashford Hospitality Select, Inc.,
Ashford Hospitality Select Limited Partnership and Ashford Hospitality Limited
Partnership. Capitalized terms not otherwise defined in this letter have the
meanings assigned in the Agreement.
The undersigned hereby notify you, pursuant to Section 2.3 of the Agreement,
that the Agreement is terminated and of no further force and effect.


Very truly yours,
ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP
By:
Ashford OP Select General Partner LLC, its general partner

By: /s/ DAVID BROOKS    
Name: David Brooks
Title: Vice President


